Citation Nr: 0814667	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO. 07-20 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
Type II, claimed as due to herbicide (Agent Orange) exposure.

2. Entitlement to an effective date earlier than June 10, 
2006, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from July 2005 and January 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico, which denied service 
connection for diabetes mellitus, Type II, and granted 
service connection for PTSD, and assigned a 70 percent 
rating, effective June 10, 2006.

In December 2007, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record. 

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board that had 
denied service connection for disabilities claimed as a 
result of exposure to herbicides. VA disagrees with the 
Court's decision in Haas and appealed that decision to the 
United States Court of Appeals for the Federal Circuit. To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on a court holding that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas. The specific claims affected by the 
stay include those based on herbicide exposure in which the 
only evidence of exposure is receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam. In 
this case, the veteran has claimed that his diabetes mellitus 
is the result of herbicide exposure. Since one of the 
veteran's theories involves the issue affected by Haas, his 
claim for entitlement to service connection for diabetes 
mellitus is stayed until a final resolution of the Haas 
appeal. Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed, including this one, will be resumed.

There has since been an appeal contesting whether VA, and the 
Board in particular, has the authority to temporarily suspend 
paying out benefits to those veterans who would benefit from 
the holding in Haas on the premise that decision eventually 
may be overturned on appeal. See Ribaudo v. Nicholson, 21 
Vet. App. 137 (2007) (en banc). The Court's Ribaudo order 
stays the adjudication of cases before VA affected by Haas, 
but provides a case-by-case exception to prospectively 
continue advancing cases on the docket - and deciding them 
under the Haas standards, if there are compelling reasons to 
do so.


FINDINGS OF FACT

1. On July 1, 2004, the RO received the veteran's initial 
claim for service connection for PTSD.

2. In a July 2005 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.

3. In August 2005, the veteran timely filed a notice of 
disagreement (NOD) with the July 2005 rating decision and in 
May 2006, the veteran perfected an appeal to the Board.

4. In a January 2007 rating decision, the RO granted service 
connection for PTSD, effective June 10, 2006.


CONCLUSION OF LAW

The criteria for an effective date of July 1, 2004, for the 
grant of service connection for PTSD have been met. 38 
U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002). To implement the provisions of the law, 
VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007). The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. §3.159(c).

Considering the claim for an earlier effective date for the 
grant of service connection for PTSD in light of the above, 
and in view of the Board's favorable disposition of the 
claim, the Board finds that all notification and development 
action needed to render a fair decision on the claim for an 
earlier effective date for the grant of service connection 
for PTSD has been accomplished.


Merits of the Claim

The veteran seeks an effective date earlier than June 10, 
2006, for the grant of service connection for PTSD. 
Specifically, the veteran asserted in his January 2007 NOD 
that the effective date of the grant of service connection 
should be the date of his claim in July 2004. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
supports a finding of an effective date for the grant of 
service connection prior to June 10, 2006.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. Unless 
specifically provided otherwise in the statute, the effective 
date of an award based on an original claim for service 
connection shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

The claims file reveals that on July 1, 2004, the veteran 
filed a claim for service connection for PTSD. In support of 
his claim for service connection, the veteran submitted a 
non-VA medical record from the Vet Center, dated on June 29, 
2004, that shows an Axis I diagnosis of PTSD, which was 
diagnosed by a licensed social worker.

In February 2006, the veteran underwent a VA examination, 
after which the examiner found that the veteran did not have 
a diagnosis of PTSD, rather a diagnosis of depression. The 
examiner found that it was questionable whether the veteran 
re-experienced the traumatic events according to DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, 
of the American Psychiatric Association (DSM-IV) criteria.

A subsequent June 2006 letter from a non-VA physician, R.H., 
M.D., shows an Axis I diagnosis of PTSD, severe and chronic. 
Dr. R.H. opined that the veteran had severe symptoms of PTSD 
since his return from service.

To reconcile the various psychiatric diagnoses, the RO 
afforded the veteran a VA examination in November 2006. The 
VA examiner diagnosed the veteran with PTSD, chronic from 
exposure to war zone. She also stated that the difference in 
her interview from the February 2006 VA examiner's interview 
was that the veteran revealed to the November 2006 VA 
examiner the most upsetting incident in his service, which he 
had not revealed to the February 2006 VA examiner. She felt 
that the veteran might have received counseling between the 
February 2006 VA examination and the November 2006 VA 
examination where he was able to discuss these events. 
Therefore, it was her opinion that the veteran's PTSD was a 
result of his military service.

In January 2007, the RO granted service connection for the 
veteran's PTSD, effective June 10, 2006. The RO reasoned that 
this was the date that the veteran was first diagnosed with 
PTSD that met the DSM-IV criteria.

Based on the evidence of record, however, an effective date 
of July 1, 2004, the date of the veteran's claim for service 
connection for PTSD, is warranted. The June 2004 non-VA 
medical record from the Vet Center shows a diagnosis of PTSD 
that was rendered by a licensed social worker. No judicial 
precedent has required that medical examinations in 
performance of VA's duty to assist be conducted only by 
physicians. Cox v. Nicholson, 20 Vet. App. 563, 569 (2007). 
"Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions." 38 C.F.R. § 3.159(a)(1) (2007). Therefore, the 
June 2004 diagnosis of PTSD rendered by the licensed social 
worker who examined the veteran meets the regulatory 
definition of competent medical evidence.

In addition, in June 2006, Dr. R.H., a physician, opined that 
the veteran's PTSD existed since his discharge from service. 
Therefore, the physician has stated that the veteran's PTSD 
had existed prior to the June 2006 medical record (which the 
RO used to determine the effective date for the grant of 
service connection) and prior to the veteran's claim for 
service connection for PTSD in July 2004.

Although the record indicates that the veteran's PTSD existed 
since his discharge from service, an effective date of July 
1, 2004, and no earlier, is warranted for the grant of 
service connection for PTSD, as that is the date of his 
claim. 38 C.F.R. § 3.400. There is no evidence that the 
veteran submitted a claim prior to July 1, 2004, neither has 
the veteran asserted that he submitted such a claim. 
Therefore, the Board finds that an effective date of July 1, 
2004, the date of the veteran's claim, for the grant of 
service connection for PTSD, is warranted.




ORDER

An effective date earlier of July 1, 2004, for the grant of 
service connection for PTSD, is granted, subject to the laws 
and regulations governing the payment of VA compensation.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


